As I understand our decisions, cities are held to a very high degree of care in the maintenance of their streets. In view of this principle, in my opinion, what may be called ordinary maintenance of streets has become a necessary governmental *Page 686 
function, as failure to maintain the streets in good condition may subject cities to heavy damages.
It is also my opinion that a city of almost half a million people may, as one of its governmental functions, properly maintain such an institution as the Firlands sanatorium, for the care of persons suffering from tuberculosis.
I am in accord with the majority opinion, save that I believe that the city should be allowed to include in the refunding bond issue the two items above referred to.